Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-14-00190-CV

                                        ONEWEST BANK, FSB,
                                            Appellant

                                              v.
                                        THE ESTATE OF
                                THE ESTATE OF EDITH H. FRAHM,
                                           Appellee

                          From the Probate Court No. 1, Bexar County, Texas
                                     Trial Court No. 2012PC0915
                           Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 3, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that it no longer wishes to pursue

this appeal and requesting that we tax appellate costs against the parties incurring same. The

motion states that appellant has conferred with appellee and that appellee is not opposed to the

motion. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against the party incurring same.

See id. 42.1(d).

                                                      PER CURIAM